               Case 3:20-cv-00375-JCH Document 17 Filed 04/09/20 Page 1 of 8



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT
_______________________________________
ANN WEISS,                              :
                                        :   CASE No. 3:20-cv-00375-JCH
Plaintiff,                              :
                                        :
v.                                      :
                                        :
QUINNIPIAC UNIVERSITY,                  :
                                        :   APRIL 9, 2020
Defendant.                              :
______________________________________

                                             ANSWER

          As its Answer to the Amended Complaint, dated February 20, 2020, filed on behalf of

plaintiff Ann Weiss (“plaintiff”) in the above-captioned case, defendant Quinnipiac University

(“defendant” or “QU”) admits, denies, and alleges as follows:

          1.       Defendant admits that QU employed plaintiff, as alleged in Paragraph 1 of the

Amended Complaint, and admits the remaining allegations in Paragraph 1 upon information and

belief.

          2.       Defendant admits the allegations in Paragraph 2 of the Amended Complaint.

          3.       Defendant admits the allegations in Paragraph 3 of the Amended Complaint.

          4.       Defendant admits the allegations in Paragraph 4 of the Amended Complaint.

          5.       Defendant denies the allegations in Paragraph 5 of the Amended Complaint, in

that QU hire plaintiff in September 2001 as a Staff Nurse.

          6.       Defendant admits upon information and belief that plaintiff possesses a

Bachelor’s degree in nursing and is a Registered Nurse, as alleged in Paragraph 6 of the

Amended Complaint. Defendant denies knowledge or information sufficient to form a belief as
            Case 3:20-cv-00375-JCH Document 17 Filed 04/09/20 Page 2 of 8



to the remaining allegations in Paragraph 6 of the Amended Complaint regarding plaintiff’s

experience prior to being hired by QU.

       7.        Defendant denies the allegations in Paragraph 7 of the Amended Complaint.

       8.        Defendant denies the allegations in Paragraph 8 of the Amended Complaint

except to admit that, like other staff working in high volume times, plaintiff averaged seeing

twenty or more patients.      Defendant further admits that plaintiff attended staff meetings,

orientation, and interviews, including interviews for the position of Assistant Director of Student

Health Services, and that, as one of several appointed electronic health record “super users” on

the day shift, plaintiff participated in the development of a resource book regarding the electronic

health record.

       9.        Defendant denies the allegations in Paragraph 9 of the Amended Complaint

except to admit that plaintiff was informed in 2018 that the performance review tool was being

revised, and to further admit that plaintiff received ratings of “meets expectations” in nearly all

categories of her evaluation dated March 7, 2018.

       10.       Defendant denies the allegations in Paragraph 10 of the Amended Complaint

except to admit that Monique Drucker, Vice President of Student Affairs, informed plaintiff of a

reduction in hours in Student Health Services and a commensurate reduction in staffing resulting

in a loss of employment for members of the Student Health Services staff. Defendant further

admits plaintiff was told employees would be able to apply for the remaining positions and was

given a job description that included a requirement for a Bachelor’s degree in Nursing.

       11.       Defendant admits the allegations in Paragraph 11 of the Amended Complaint.




                                                 2
         Case 3:20-cv-00375-JCH Document 17 Filed 04/09/20 Page 3 of 8



       12.       Defendant denies knowledge or information sufficient to form a belief as to the

familiarity of Professor Jeanne LeVasseur or Dr. Alice Holland with plaintiff’s work ethic and

performance, but otherwise admits the allegations in Paragraph 12 of the Amended Complaint.

       13.       Defendant denies knowledge or information sufficient to form a belief as to the

allegations in Paragraph 13 of the Amended Complaint as to what plaintiff was told by other

interviewees. Defendant denies the remaining allegations in Paragraph 13 except to admit that

plaintiff was interviewed on June 6, 2018 by Christy Chase, Director of Student Health Services;

Nancy Hunter, Associate Director, Student Health Center; and Phillip Brewer, MD, University

Medical Director for Student Health Services.

       14.       Defendant denies the allegations in Paragraph 14 of the Amended Complaint

except to admit that plaintiff received an email on June 21, 2018 setting up a meeting with

Human Resources, and to further admit that Ms. Drucker and Ms. Mathews met with plaintiff on

June 22, 2018.

       15.       Defendant denies the allegations in Paragraph 15 of the Amended Complaint.

       16.       Defendant denies knowledge or information sufficient to form a belief to the truth

or falsity of the allegations as to the date of plaintiff’s EEOC and CHRO filings but otherwise

admits the allegations in Paragraph 16 of plaintiff’s Amended Complaint.

       17.       Defendant denies knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 17 except to admit that the CHRO issued a release

of jurisdiction on or about October 22, 2019.

COUNT ONE:              DISCRIMINATION IN VIOLATION OF THE CONNECTICUT
                        FAIR EMPLOYMENT PRACTICES ACT, C.G.S. § 46a-58, et seq.

       18.       Defendant denies the allegations in Paragraph 18 of the Amended Complaint.




                                                 3
          Case 3:20-cv-00375-JCH Document 17 Filed 04/09/20 Page 4 of 8



        19.     Defendant admits the allegations in Paragraph 19 of the Amended Complaint.

        20.     Defendant denies the allegations in Paragraph 20 of the Amended Complaint.

        21.     Defendant denies the allegations in Paragraph 21 of the Amended Complaint.

        22.     Defendant denies the allegations in Paragraph 22 of the Amended Complaint.

        23.     Defendant denies the allegations in Paragraph 23 of the Amended Complaint.

        24.     Defendant denies the allegations in Paragraph 24 of the Amended Complaint.

        21.     Defendant denies the allegations in the second Paragraph 21 of the Amended

Complaint.1

        22.     Defendant denies the allegations in the second Paragraph 22 of the Amended

Complaint.

        23.     Defendant denies the allegations in the second Paragraph 23 of the Amended

Complaint.

COUNT TWO:              RETALIATION IN VIOLATION OF THE CONNECTICUT FAIR
                        EMPLOYMENT PRACTICES ACT, C.G.S. § 46a-58, et seq.

        1.–23. Defendant incorporates by reference its responses to Paragraphs 1 through 23 of

Count One as though fully set forth herein.

        24.     Defendant denies the allegations in Paragraph 24 of Count Two of the Amended

Complaint.

        25.     Defendant denies the allegations in Paragraph 25 of Count Two of the Amended

Complaint.

        26.     Defendant denies the allegations in Paragraph 26 of Count Two of the Amended

Complaint.


1Following Paragraph 24 of Count One of the Amended Complaint, the numbering restarts at Paragraph 21. To
avoid confusion this Answer follows the same numbering as the Amended Complaint.




                                                   4
         Case 3:20-cv-00375-JCH Document 17 Filed 04/09/20 Page 5 of 8



       27.     Defendant denies the allegations in Paragraph 27 of Count Two of the Amended

Complaint.

       28.     Defendant denies the allegations in Paragraph 28 of Count Two of the Amended

Complaint.

       29.     Defendant denies the allegations in Paragraph 29 of Count Two of the Amended

Complaint.

COUNT THREE:          DISCRIMINATION    IN  VIOLATION  OF    THE      AGE
                      DISCRIMINATION IN EMPLOYMENT ACT OF 1967, 29 U.S.C. §
                      621, et seq.

       1.–23. Defendant incorporates by reference its responses to Paragraphs 1 through 23 of

Count One as though fully set forth herein.

       24.     Defendant denies the allegations in Paragraph 24 of Count Three of the Amended

Complaint.

       25.     Defendant admits the allegations in Paragraph 25 of Count Three of the Amended

Complaint.

       26.     Defendant denies the allegations in Paragraph 26 of Count Three of the Amended

Complaint.

       27.     Defendant denies the allegations in Paragraph 27 of Count Three of the Amended

Complaint.

       28.     Defendant denies the allegations in Paragraph 28 of Count Three of the Amended

Complaint.

       29.     Defendant denies the allegations in Paragraph 29 of Count Three of the Amended

Complaint.




                                              5
         Case 3:20-cv-00375-JCH Document 17 Filed 04/09/20 Page 6 of 8



       30.    Defendant denies the allegations in Paragraph 30 of Count Three of the Amended

Complaint.

       31.    Defendant denies the allegations in Paragraph 31 of Count Three of the Amended

Complaint.

       32.    Defendant denies the allegations in Paragraph 32 of Count Three of the Amended

Complaint.

       33.    Defendant denies the allegations in Paragraph 33 of Count Three of the Amended

Complaint.

       34.    Defendant denies the allegations in Paragraph 34 of Count Three of the Amended

Complaint.

COUNT FOUR:          RETALIATION    IN   VIOLATION   OF    THE       AGE
                     DISCRIMINATION IN EMPLOYMENT ACT OF 1967, 29 U.S.C. §
                     621, et seq.

       1.–23. Defendant incorporates by reference its responses to Paragraphs 1 through 23 of

Count One of the Amended Complaint as though fully set forth herein.

       24.    Defendant denies the allegations in Paragraph 24 of Count Four of the Amended

Complaint.

       25.    Defendant denies the allegations in Paragraph 25 of Count Four of the Amended

Complaint.

       26.    Defendant denies the allegations in Paragraph 26 of Count Four of the Amended

Complaint.

       27.    Defendant denies the allegations in Paragraph 27 of Count Four of the Amended

Complaint.




                                              6
           Case 3:20-cv-00375-JCH Document 17 Filed 04/09/20 Page 7 of 8



       28.     Defendant denies the allegations in Paragraph 28 of Count Four of the Amended

Complaint.

       29.     Defendant denies the allegations in Paragraph 29 of Count Four of the Amended

Complaint.

                                         Prayer for Relief

       QU denies each and every allegation contained in plaintiff’s prayer for relief and

expressly denies that plaintiff is entitled to any form of relief requested therein or otherwise.

                                              Defenses

       QU asserts the following defenses in response to the claims alleged in plaintiff’s

Complaint:

                                           First Defense

       Plaintiff’s Amended Complaint fails to state a claim upon which any relief may be

granted.

                                          Second Defense

       If plaintiff’s alleged protected activity was in any way a motivating factor in the decision

challenged in the Amended Complaint as retaliatory (and defendant expressly denies such was

the case), the same decision would nevertheless have been made on the basis of legitimate, non-

retaliatory business reasons.

                                           Third Defense

       If age was in any way a motivating factor in any action or decision challenged in the

Complaint as discriminatory (and defendant expressly denies such was the case), the same

decision would nevertheless have been made on the basis of legitimate, non-discriminatory

business reasons.




                                                  7
            Case 3:20-cv-00375-JCH Document 17 Filed 04/09/20 Page 8 of 8



                                           Fourth Defense

          Plaintiff has failed to mitigate her alleged damages, any entitlement to which is expressly

denied.

                                            Fifth Defense

          Pursuant to 29 U.S.C. § 623 (f)(3), any employment decision alleged to violate the

ADEA was justified by good cause.




                                               Respectfully submitted,

                                               DEFENDANT,
                                               QUINNIPIAC UNIVERSITY


                                               By: /s/ Lawrence Peikes
                                                       Lawrence Peikes (ct07913)
                                                       lpeikes@wiggin.com
                                                       Caroline B. Park (ct29049)
                                                       cpark@wiggin.com
                                                       WIGGIN AND DANA LLP
                                                       Its Attorneys
                                                       Two Stamford Plaza
                                                       281 Tresser Boulevard
                                                       Stamford, Connecticut 06901
                                                       P: (203) 363-7600
                                                       F: (203) 363-7676




7377\376\4820-5525-5225.v1




                                                   8
